The opinion of the court was filed
Per Curiam.
There is no error in this decree. The revocation contained in the second codicil to the testatrix’s will is self supporting. It is wholly independent of the devise following. The entire separation of the two testamentary acts is expressed in the clearest language. In saying as she does, “ I hereby unqualifiedly revoke ” the bequest previously made, she thereby wholly disconnects the revocation with all and every other bequest which she has made or may make.
Decree affirmed and appeal dismissed at the costs of the appellant.